Woods, C. J.,
delivered the opinion of the court.
This is an action of ejectment brought in the circuit court of Warren county for the possession of the south part of section five, township fourteen, range four east. The defense by Louisa C. Edwards, who was admitted to defend as landlord, is as to the southeast quarter of said section five only.
When this cause was before this court at the October term, 1888, it was held that there was nothing in the record contravening the validity of the assessment and sale of these lands, it not then appearing from the record in the cause that the action of the board of supervisors in accepting and approving the land roll on the 13th day of October, 1879, was not had and taken at a special term, legally called. At the second trial of the case, however, in Warren county circuit court, a fuller presentation was made of the minutes of said board of supervisors, and the record embodying this fuller presentation now before us, shows affirmatively and conclusively that the land roll was approved and accepted, and the tax levied on the real estate in said county, not at a special meeting, but at the regular October term, on the 13th'day of that month, and on the seventh day of the session. There was no authority for the action of the board of supervisors in thus accepting and approving *111the land roll, and in levying the tax on that day. The board met in regular session on the first Monday, the 6th day of October, but only took the action, alleged to have been unauthorized by law, on the seventh day of its session. Section 1353, code of 1871, prescribes the time of holding regular meetings by the boards of supervisors, fixing the dates of such meetings on the first Mondays in January, March, July and October of each year, and limits the sessions of such meetings to four days, and no longer. As the approval and acceptance of the land roll, and the tax levy were made three days after the expiration of the period fixed by law during which the board might sit, it follows that the proceedings of the board, which resulted in the sale of the lands in controversy for non-payment of taxes due thereon for the year 1879, were unauthorized, and that the tax title of the plaintiff derived therefrom is invalid.

Affirmed.